DETAILED ACTION
Claims 1 and 5 have been amended.
Claims 4, 10 and 17 have been previously cancelled
Claims 1-3, 5-9, 11-16 and 18-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 19 (see applicant’s remarks; pages 8-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
Regarding claims 1-3, 8, 12, 13, 15, 16, and 19-23, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar et al. (U.S. 2012/0252418 A1) in view of Koplovitz (U.S. 2013/0036023 A1).
Regarding claim 1, Kandekar discloses a system comprising: 
a non-transitory memory (see Kandekar; paragraph 0072; Kandekar discloses a memory); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (see Kandekar; paragraph 0072; Kandekar discloses a microprocessor in communication with the memory) comprising:
receiving, from a first device (user device 12) of a first entity (user), a request to interact with a second device (venue-operated device 14) of a second entity (venue) different from the first entity (user) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact);
identifying the first device (user device 12) based on the identifier received from the second device (venue-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device 12 and therefore identifies the user device 12.  Further, the venue-operated device sends the device ID to the ACIS 16).
While Kandekar discloses the venue-operated device sends a device ID, which is generated for every check-in, notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0024, 0047, 0049, 0067 and 0069), as discussed above, Kandekar does not explicitly disclose generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the first entity and the second entity; assigning the identifier to the first device; sending, after the identifier has been assigned to the first device, interaction information to the second device, the interaction information including at least the identifier; receiving, from the second device, the identifier, a notification, and a time specified by the second entity regarding when the notification should be sent to the first device; and sending, on behalf of the second device and at the time specified by the second entity and in response to a determination that the identifier identifies the transaction between the first entity and the second entity, the notification to be displayed by a preinstalled application on the first device, the preinstalled application being an application associated with a third entity different from the second entity.
In analogous art, Koplovitz discloses generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the first entity and the second entity (see Koplovitz; paragraphs 0017, 0018, 0101 and 0110; Koplovitz discloses configuring an interaction such as a transaction between a person, i.e. “first entity”, using a mobile device and an enterprise, i.e. “second entity”, that involves a facilitator.  The interaction/transaction comprises at least one of a retail transaction, request of approval of a transaction, a notice of a transaction that was initiated, i.e. “received request”, but not completed, etc.  The consumer generates the request for the transaction. The facilitator creates a token or unique identifier of the transaction when a session is opened or created for a consumer to be used in the facilitation of the subsequent activities for or with the consumer.  Therefore, the token/unique identifier identifies the type of the interaction in order to facilitate subsequent activities associated with the transaction);
assigning the identifier to the first device (see Koplovitz; paragraphs 0017 and 0110; Koplovitz discloses a mobile device used for the transaction.  The token/unique identifier is used to facilitate subsequent activities for/with the consumer.  Therefore, the token/unique identifier is assigned to the device of the user in order to facilitate subsequent activities);
sending, after the identifier has been assigned to the first device, interaction information to the second device, the interaction information including at least the identifier (see Koplovitz; paragraphs 0057, 0110 and Figure 3C; Koplovitz discloses the facilitator transmits data, i.e. “interaction data”, corresponding to the request of consumer to the enterprise.  Data would include the unique identifier, which is created when the session is opened between the consumer and enterprise, in order for the response from the enterprise to be for the specific consumer);
receiving, from the second device, the identifier, a notification, and a time specified by the second entity regarding when the notification should be sent to the first device (see Koplovitz; paragraphs 0018, 0065 and 0087; Koplovitz discloses the interaction or transaction may comprise at least one of a notice of a transaction that was initiated but that was not completed, a notice of a shopping cart that contains items to be purchased but that has been abandoned for a specified period of time, product available for pick-up or delivery, etc.  The facilitator assists the enterprise by providing the notifications to the consumers/customers, i.e. “receiving identifier” for the consumer/customer.  The facilitator in a particular interaction, upon determination of "inaction" by the consumer, may present to the consumer a response if the consumer does not act within the time period specified by the enterprise, i.e. “time specified by the second entity”.  In other words, for example, the notice of abandoned shopping cart items is sent to the customer when the customer has not purchased items in the shopping cart within the time period specified by the enterprise); and
sending, on behalf of the second device and at the time specified by the second entity and in response to a determination that the identifier identifies the transaction between the first entity and the second entity, the notification to be displayed by a preinstalled application on the first device, the preinstalled application being an application associated with a third entity different from the second entity (see Koplovitz; paragraphs 0018, 0036, 0059 and 0065; Koplovitz discloses the interaction including at least one of reminders and notices.  The mobile device of the customer displays information using a web browser, i.e. “preinstalled application…associated with a third entity”.  The facilitator may assist, i.e. “sending on behalf”, the enterprise by providing the reminders and notices to the customer).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of facilitating interaction between an enterprise and a user as taught by Koplovitz into the system of Kandekar in order to provide the benefit of enhancing the experience of a consumer and the efficacy of mobile communications with an enterprise (see Koplovitz; paragraph 0058).
Regarding claim 2, Kandekar and Koplovitz discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses the second entity includes a merchant (see Kandekar; paragraphs 0025 and 0031; Kandekar discloses a venue, such as stores or movie theaters);
the preinstalled application comprises a web browser (see Koplovitz; paragraphs 0036, 0056 and 0059; Koplovitz discloses the use of a web browser) and
the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon located at the location of the merchant (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of the web browser as taught by Koplovitz into the system of Kandekar in order to provide the benefit of the interaction being performed through mWeb (see Koplovitz; paragraphs 0056 and 0082).
Regarding claim 3, Kandekar and Koplovitz discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses wherein the receiving of the request to interact with the second device (venue-operated device) comprises receiving location information of the first device (user device), the location information being determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; Kandekar discloses the user device enabled with GPS component for the check-in process), an Internet Protocol (IP) address lookup, or position triangulation based on telecommunications towers or wireless access points (see Kandekar; paragraphs 0018 and 0043; Kandekar discloses interaction between the user device and venue operated device occurs when the user device is in proximity to the venue-operated device.  Proximity may include within a local wireless coverage area) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative). 
Regarding claim 5, Kandekar and Koplovitz discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses wherein the identifier is further mapped to the first entity (see Koplovitz; paragraph 0110; Koplovitz discloses create a token or unique identifier of the transaction when a session is opened or created for a consumer, the token may then be used in the facilitation of the subsequent activities for or with, i.e. “mapped to”, the consumer until completion or termination of the transaction).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 6, Kandekar and Koplovitz discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses authenticating the first device before the generating the identifier, wherein the generating the identifier is performed in response to a successful authentication of the first device (see Kandekar; paragraphs 0019, 0024, 0025, 0046 and 0089; Kandekar discloses automatic check-in rules are used to determine when to perform automatic check-ins for a user.  The check-in service, i.e. ACIS 16, may generate and assign an identifier for every check-in or automated check-in request.  The check-in rules are based on criteria such as geographic location, or the like.  Therefore, the user’s location is verified/authenticated before being checked in, and the identifier is generated and assigned when the user is checked in.  In particular, token may be used as the device ID and in response to detecting a proximate venue-operated device 14, the user device 12 may request the ACIS 16 to generate the token; Further, Koplovitz discloses facilitate information interchange management of users/consumers and for authentication routines and protocols as required by other participants in the transaction; see Koplovitz; paragraph 0074).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 
Regarding claim 7, Kandekar and Koplovitz discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses after the identifying the first device and before the sending the notification, checking the notification against one or more predefined rules, wherein the notification is sent only in response to the checking indicating that the notification is acceptable based on the one or more predefined rules (see Kandekar; paragraphs 0025, 0032, and 0069; Kandekar discloses checking a user in based on check-in rules defined by the user.  The check-in rules are based on criteria such as time of day, geographic location, or the like.  One exemplary check-in rule is allow automatic check-ins for a type of venue and time period.  A check-in notification may be provided to the user, in which, the notification may include a coupon or promotional offer.  Therefore, a determination is made on whether a check-in rule is satisfied and if so, the user is checked in and receives a check-in notification; Further, Koplovitz discloses determining if the consumer/customer has elected to opt-in to receive reminders/notifications; see Koplovitz; paragraphs 0062, 0066 and 0085).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 8, Kandekar and Koplovitz discloses all the limitations of claim 7, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses wherein the one or more predefined rules are defined by the first entity or by an operator of the system and specify content restrictions or temporal restrictions (period of time) on the notification (see Koplovitz; paragraph 0066; Koplovitz discloses the consumer electing to opt-in to having episodic/scheduled, i.e. “temporal restrictions”, reminders ) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “first entity” and “temporal restriction” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 7.
Regarding claim 9, Kandekar and Koplovitz discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses the notification contains content that is specified by the second entity (merchant) (see Koplovitz; paragraph 0066; Koplovitz discloses the reminder/notice may include, for example, a notice of a shopping cart that contains items to be purchased but that has been abandoned for a specified period of time.  In other words, the items to be purchased but were abandoned, would be specified by the enterprise).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
	Regarding claim 11, Kandekar and Koplovitz discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses wherein the operations further comprise: in response to an expiration of the request, preventing the interaction information from being viewed on the second device and denying further requests from the second device to send notifications to the first device (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses the proximity, which is used to determine if a check-in request is triggered, is based on the duration of a connection between the user device and venue-operated device.  Therefore, “expiration of the request” would include how long the connection between the devices last.  As such, when the connection has ended, i.e. no further check-in, then information on the check-in would not be accessed and no further requests.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm, as such, after 1pm access to the check-in information and further requests would stop).
Regarding claim 12, Kandekar discloses a method, comprising:
receiving, from a first device (user device 12) of a user, a request to interact with a second device (venue-operated device 14) of a merchant (venue) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact), the request containing location information of the first device determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; Kandekar discloses the user device enabled with GPS component for the check-in process), an Internet Protocol (IP) address lookup, or position triangulation based on telecommunications towers or wireless access points (see Kandekar; paragraphs 0018 and 0043; Kandekar discloses interaction between the user device and venue operated device occurs when the user device is in proximity to the venue-operated device. Proximity may include within a local wireless coverage area) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative);
identifying the first device (user device 12) based on the identifier received from the second device (venue-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device and therefore identifies the user device.  Further, the venue-operated device sends the device ID to the ACIS 16);
wherein one or more of the receiving the request, the generating the identifier, the sending the interaction information, the receiving the identifier, the identifying the first device, the determining, or the sending the notification is performed by one or more electronic processors (see Kandekar; paragraphs 0070-0072; Kandekar discloses the user device, venue-operated device and server all include a microprocessor).
While Kandekar discloses the venue-operated device sends a device ID, which is generated for every check-in, notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0024, 0047, 0049, 0067 and 0069), as discussed above, Kandekar does not explicitly disclose generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the user and the merchant; sending interaction information to the second device, the interaction information including at least the identifier; receiving, from the second device, the identifier, and contents of a notification with the first device as an intended recipient; determining whether a content of the notification is acceptable based on one or more predefined rules that specify a content restriction on the notification; and sending, on behalf of the second device and in response to a determination that the content of the notification is acceptable and in response to a determination that the identifier identifies the transaction between the user and the merchant, the notification to a preinstalled application on the first device.
In analogous art, Koplovitz discloses generating an identifier in response to the received request, the identifier identifying a type of an interaction between the first device and the4829-2589-6679 v.1 Page 8 Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906second device that includes a transaction between the user and the merchant (see Koplovitz; paragraphs 0017, 0018, 0101 and 0110; Koplovitz discloses configuring an interaction such as a transaction between a person  using a mobile device and an enterprise, i.e. “merchant”, that involves a facilitator.  The interaction/transaction comprises at least one of a retail transaction, request of approval of a transaction, a notice of a transaction that was initiated, i.e. “received request”, but not completed, etc.  The consumer generates the request for the transaction.  The facilitator creates a token or unique identifier of the transaction when a session is opened or created for a consumer to be used in the facilitation of the subsequent activities for or with the consumer.  Therefore, the token/unique identifier identifies the type of the interaction in order to facilitate subsequent activities associated with the transaction); 
sending interaction information to the second device, the interaction information including at least the identifier (see Koplovitz; paragraphs 0057, 0110 and Figure 3C; Koplovitz discloses the facilitator transmits data, i.e. “interaction information”, corresponding to the request of consumer to the enterprise.  Data would include the unique identifier, which is created when the session is opened between the consumer and enterprise, in order for the response from the enterprise to be for the specific consumer);
receiving, from the second device, the identifier, and contents of a notification with the first device as an intended recipient (see Koplovitz; paragraphs 0018 and 0065; Koplovitz discloses the transaction may comprise at least one of reminders, a notice of a transaction that was initiated but that was not completed, etc.  The facilitator assists the enterprise by providing the notices or reminders, i.e. which would include a “contents of a notification”, to customers.  In other words, since the facilitator assists the enterprise, the facilitator would necessarily receive the contents of the notification/reminder by the enterprise and the identifier to know what customer to send the reminder); 
determining whether a content of the notification is acceptable based on one or more predefined rules that specify a content restriction on the notification (Koplovitz; paragraphs 0062, 0066 and 0085; Koplovitz determining if the consumer/customer has elected to opt-in to receive reminders/notifications relating to products or services, i.e. “content restriction”); and 
sending, on behalf of the second device (merchant terminal) and in response to a determination that the content of the notification is acceptable and in response to a determination that the identifier identifies the transaction between the user and the merchant, the notification to a preinstalled application on the first device (see Koplovitz; paragraphs 0018, 0036, 0059, 0065 and 0066; Koplovitz discloses the interaction including at least one of reminders and notices.  The mobile device of the customer displays information using a web browser, i.e. “preinstalled application…associated with a third entity”.  The facilitator may assist, i.e. “sending on behalf”, the enterprise by providing the reminders and notices to the customer when the customer has elected to opt-in, i.e. “notification is acceptable”, for the reminders and notices).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of facilitating interaction between an enterprise and a user as taught by Koplovitz into the system of Kandekar in order to provide the benefit of enhancing the experience of a consumer and the efficacy of mobile communications with an enterprise (see Koplovitz; paragraph 0058). 
Regarding claim 13, Kandekar and Koplovitz discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses wherein the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon at a location of the merchant  (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
Regarding claim 14, Kandekar and Koplovitz discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses wherein the interaction information further includes personal information of the user of the first device, and wherein the method further comprises: causing the personal information of the user of the first device to be displayed by a graphical interface of the second device (see Kandekar; paragraphs 0020, 0043 and 0047; Kandekar discloses the venue-operated device may be a personal computer or a portable device carried by an employee, and as such, would have a graphical interface to display information.  Further, the venue-operated device obtains/receives the device ID when the user device is in proximity to the venue operated device and the device ID is sent and received with contextual information about the user, such as, residential address of the user).
Regarding claim 15, Kandekar and Koplovitz discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses wherein the one or more predefined rules are defined by a user of the first device or by an entity performing the method, and wherein the one or more predefined rules further specify temporal restrictions on the notification (see Koplovitz; paragraphs 0066 and 0087; Koplovitz discloses the consumer electing to opt-in to having episodic/scheduled, i.e. “temporal restrictions”, reminders.  Further, the facilitator sending a response, e.g. notification, if the consumer does not act within the time period specified by the enterprise) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both “user of the first device” and “by an entity” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 12.
Regarding claim 16, Kandekar and Koplovitz discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses receiving the request, the generating the identifier, the sending the interaction information, the receiving the identifier, the identifying the first device, the determining, or the sending the notification is performed by a payment provider (see Koplovitz; paragraph 0101; Koplovitz discloses the facilitator may operate with a third-party service provider enterprise using a third party, e.g. bank, for processing the request.  As such, the bank “receiving the request”).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of using a third party as taught by Koplovitz into the system of Kandekar in order to provide load balancing by the use of the third-party as a co-facilitator (see Koplovitz; paragraph 0057).
Regarding claim 18, Kandekar and Koplovitz discloses all the limitations of claim 12, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses determining the request has expired (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses the proximity, which is used to determine if a check-in request is triggered, is based on the duration of a connection between the user device and venue-operated device.  Therefore, “request has expired” would include how long the connection between the devices last.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm); and
preventing the interaction information from being viewed on the second device and denying further requests from the second device to send notifications to the first device (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses determination of a connection duration, and as such, when the connection has ended, i.e. no further check-in, then information on the check-in would not be accessed and no further requests.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm, as such, after 1pm access to the check-in information and further requests would stop).
Regarding claim 19, Kandekar discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, from a first device (user device 12) of a user, a request to interact with a second device (venue-operated device 14) of a merchant (venue) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact), the request containing location information of the first device determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; Kandekar discloses the user device enabled with GPS component for the check-in process), an Internet Protocol (IP) address lookup, or position triangulation based on telecommunications towers or wireless access points (see Kandekar; paragraphs 0018 and 0043; Kandekar discloses interaction between the user device and venue operated device occurs when the user device is in proximity to the venue-operated device. Proximity may include within a local wireless coverage area) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative);
generating an identifier in response to the request, the identifier identifying the first device (user device 12), the user of the first device (see Kandekar; paragraphs 0024, 0046 and 0047; Kandekar discloses a new device ID may be generated and assigned, by the ACIS 16, for every check-in or automated check-in request.  The device ID also may be included with contextual information about the user.  Therefore, the device ID identifies the user device, the user of the device via contextual information.  Further, a token may be used as the device ID and in response to detecting a proximate venue-operated device 14, the user device 12 may request the ACIS 16 to generate the token); 
identifying the first device (user device 12) based on the identifier received from the second device (vendor-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device and therefore identifies the user device.  Further, the venue-operated device sends the device ID to the ACIS 16);
determining whether the notification (information about/on the check-in) is acceptable based on one or more predefined rules that specify content restrictions or temporal restrictions on the notification (see Kandekar; paragraphs 0025, 0032, and 0069; Kandekar discloses checking a user in based on check-in rules defined by the user.  The check-in rules are based on criteria such as time of day, day of the week or the like.  One exemplary check-in rule is allow automatic check-ins for a type of venue and time period.  A check-in notification may be provided to the user. Therefore, a determination is made on whether a check-in rule is satisfied and if so, the user is checked in and receives a check-in notification) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “temporal restriction” alternative); 
determining that the user has terminated the request to interact (check-in) with the second device (venue-operated device 14) (see Kandekar; paragraphs 0041 and 0068; Kandekar discloses the user may deny the check-in.  Further, Kandekar discloses the user provides a check-out notification);
notifying the second device (venue-operated device 14) that the user has terminated the request (see Kandekar; paragraph 0050; Kandekar discloses the ACIS may notify both the user of the user device and the venue-operated device that the check-in is not to be performed based on permission denied by user); and 
preventing the second device (venue-operated device 14) from accessing the interaction information and denying further requests from the second device (venue-operated device 14) to send notifications to the first device (user device) (see Kandekar; paragraphs 0050, 0065 and 0068; Kandekar discloses that the check-in process is not performed based on permission being denied by the user.  Therefore, the venue-operated device would not be able to interact with the user device, and as such, prevent accessing any check-in information and denying requests.  Further, a check-out notification may be received, therefore, the interaction between the user device and the venue-operated device would cease, and as such, accessed to check-in information and further requests are prevented).
While Kandekar discloses the venue-operated device sends a device ID, which is generated for every check-in and identifies the user and first device, notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0024, 0047, 0049, 0067 and 0069), as discussed above, Kandekar does not explicitly disclose generating an identifier in response to the request, the identifier identifying an intended interaction between the user of the first device and the merchant4829-2589-6679 v.1 Page 8 that Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906mercmcomprises a transaction between the user and the merchant; sending interaction information to the second device, the interaction information including at least the identifier and personal information of the user of the first device; receiving, from the second device, the identifier, merchant-specified contents of a notification with the first device as an intended recipient, and a merchant-specified time for sending the notification to the first device; and sending, at the merchant-specified time on behalf of the second device and in response to a determination that the intended interaction comprises the transaction and that the notification is acceptable, the notification to an application that was installed on the first device prior to the request to interact with the second device.
In analogous art, Koplovitz discloses generating an identifier in response to the request, the identifier identifying an intended interaction between the user of the first device and the merchant4829-2589-6679 v.1 Page 8 that Serial No.: 16/182,264 Attorney Docket No. P2317US4/70481.1174US04Response to Final Office Action mailed 03/12/2021 Customer No.: 132906mercmcomprises a transaction between the user and the merchant (see Koplovitz; paragraphs 0017, 0018, 0101 and 0110; Koplovitz discloses configuring an interaction such as a transaction between a person, i.e. “user”, using a mobile device, i.e. “first device”, and an enterprise, i.e. “merchant”, that involves a facilitator.  The interaction/transaction comprises at least one of a retail transaction, request of approval of a transaction, a notice of a transaction that was initiated, i.e. “request”, but not completed, etc.  The consumer generates the request for the transaction. The facilitator creates a token or unique identifier of the transaction when a session is opened or created for a consumer to be used in the facilitation of the subsequent activities for or with the consumer.  Therefore, the token/unique identifier identifies the type of the interaction in order to facilitate subsequent activities associated with the transaction); 
sending interaction information to the second device, the interaction information including at least the identifier and personal information of the user of the first device (see Koplovitz; paragraphs 0057, 0067, 0094, 0110 and Figure 3C; Koplovitz discloses the facilitator transmits data, i.e. “interaction information”, corresponding to the request of consumer to the enterprise.  Data includes information that identifies the person and precautions of handling such information.  Further, the data would include the unique identifier, which is created when the session is opened between the consumer and enterprise, in order for the response from the enterprise to be for the specific consumer); 
receiving, from the second device, the identifier, merchant-specified contents of a notification with the first device as an intended recipient, and a merchant-specified time for sending the notification to the first device  (see Koplovitz; paragraphs 0018, 0065 and 0087; Koplovitz discloses the interaction or transaction may comprise at least one of a notice of a transaction that was initiated but that was not completed, a notice of a shopping cart that contains items to be purchased but that has been abandoned for a specified period of time, product available for pick-up or delivery, etc.  The facilitator assists the enterprise by providing the notifications to the consumers/customers, i.e. “receiving identifier” for the consumer/customer and receiving the “contents” of the notification in order to provide it.  The facilitator in a particular interaction, upon determination of "inaction" by the consumer, may present to the consumer a response if the consumer does not act within the time period specified by the enterprise, i.e. “time specified by the second entity”.  In other words, for example, the notice of abandoned shopping cart items is sent to the customer when the customer has not purchased items in the shopping cart within the time period specified by the enterprise); and 
sending, at the merchant-specified time on behalf of the second device and in response to a determination that the intended interaction comprises the transaction and that the notification is acceptable, the notification to an application that was installed on the first device prior to the request to interact with the second device (see Koplovitz; paragraphs 0018, 0036, 0059, 0065 and 0066; Koplovitz discloses the interaction including at least one of reminders and notices.  The mobile device of the customer displays information using a web browser, i.e. the browser is installed “prior to the request” since it is already resident of the mobile device.  The facilitator may assist, i.e. “sending on behalf”, the enterprise by providing the reminders and notices to the customers when the customer has elected to opt-in, i.e. “notification is acceptable”, for the reminders and notices). 
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of facilitating interaction between an enterprise and a user as taught by Koplovitz into the system of Kandekar in order to provide the benefit of enhancing the experience of a consumer and the efficacy of mobile communications with an enterprise (see Koplovitz; paragraph 0058).
Regarding claim 20, Kandekar and Koplovitz discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses wherein the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon at a location of the merchant  (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
Regarding claims 21-23, Kandekar and Koplovitz discloses all the limitations of claims 1, 12 and 19, as discussed above, and further the combination of Kandekar and Koplovitz clearly discloses disclose wherein the notification comprises a sale offer (see Koplovitz; paragraphs 0052, 0067 and 0087; Koplovitz discloses notification of an offer), an offer for credit at the second entity, an advertisement (see Koplovitz; paragraphs 0062 and 0066; Koplovitz discloses notification of marketing messages and advertisements), a receipt (see Koplovitz; paragraphs 0081 and 0082; Koplovitz discloses a receipt displayed on the consumer device), or a notification that an order placed by the first entity is ready for pickup (see Koplovitz; paragraph 0065; Koplovitz discloses messaging to notify customers when products are available for pick-up) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “sale offer”, “advertisement”, “receipt”, and “notification…for pickup” alternatives).
One of ordinary skill in the art would have been motivated to combine Kandekar and Koplovitz because they both disclose features for providing messages to users communicating with a business, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of different types of notifications and reminders as taught by Koplovitz into the system of Kandekar in order to provide the benefit of enhancing the experience of a consumer and the efficacy of mobile communications with an enterprise (see Koplovitz; paragraph 0058).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lambert et al. (U.S. 2006/0212356 A1) discloses transmitting notifications based on a schedule set and information added by a merchant. 
Hansen (U.S. 2004/0243517 A1) discloses assigning respective identifiers to each of a number of customer devices.
Celkonas (U.S. 2014/0058862 A1) discloses a user performing a check-in to a merchant POS using a unique encoded identifier.
 Kalgi (U.S. 2019/0026729 A1) discloses a customer purchase request being handled by an electronic wallet application.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        04/22/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442